     Case 8:20-cv-01128-DOC-KES Document 27 Filed 12/08/20 Page 1 of 2 Page ID #:72


 1

 2

 3                                                              JS-6
 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12      SUZANNE NA PIER, an                  Case No. 8:20-cv-01128-DOC-KES
13      individual,

14                                               ORDER DISMISSAL WITH
        Plaintiff,                               PREJUDICE [26]
15
        v.
16

17      JAMES W. MORRISON and
        DANNY J. HOWELL,
18      individually and as CO-trustees of
19      THE MORRISON FAMILY
        TRUST DATED MARCH 10,
20      1998; and DOES 2-10, inclusive,
21
        Defendants.
22

23

24

25

26

27
                                             1
28
                                ORDER DISMISSAL WITH
                                     PREJUDICE
Case 8:20-cv-01128-DOC-KES Document 27 Filed 12/08/20 Page 2 of 2 Page ID #:73
